*123MEMORANDUM ***
John Harper appeals the district court’s order denying his motion to compel. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because the parties are familiar with the facts, we recite them only as necessary.
Based on the evidence provided at the evidentiary hearing, the district court did not commit clear error by finding the government did not make Harper a promise in exchange for his testimony. See United States v. Helmandollar, 852 F.2d 498, 501 (9th Cir.1988). Further, because the district court did not err by finding no promise existed, the district court did not abuse its discretion by denying Harper’s motion to compel specific performance of the promise. See United States v. Anthony, 93 F.3d 614, 616 (9th Cir.1996).
AFFIRM.

 disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.